Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 22, 2015

                                      No. 04-15-00146-CV

                          IN THE INTEREST OF S.W.B.-L.ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02179
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant Candelario Hernandez brief was originally due on May 12, 2015. On May 18,
2015, Appellant filed his first request for an extension of time, requesting an additional twenty
days. Appellant’s motion is GRANTED. This Court’s show cause order issued May 19, 2015 is
satisfied. Appellant’s brief is due to be filed with this court no later than June 8, 2015. Absent
extenuating circumstances, no further extensions will be given.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court